Citation Nr: 1822791	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-27 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for erectile dysfunction, in excess of 0 percent from June 15, 2012.  

2.  Entitlement to a higher (compensable) initial disability rating for hypertension, in excess of 0 percent from May 4, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for sleep apnea as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and wife


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the RO in Nashville, Tennessee, which, in pertinent part, granted service connection for erectile dysfunction, assigning a 0 percent (noncompensable) initial disability rating (effective June 15, 2012).  This matter is also on appeal from a January 2013 rating decision that granted service connection for hypertension and assigned a 0 percent (noncompensable) initial disability rating (effective May 4, 2012), a June 2013 rating decision that denied TDIU, and a May 2014 rating decision that denied service connection for sleep apnea.   

In November 2016, the Veteran and his wife testified at a Travel Board hearing from the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The record reflects that the RO received a claim for service connection for PTSD on June 30, 2008.  A March 2012 rating decision granted service connection for PTSD, assigning a 30 percent initial disability rating (effective June 30, 2008).  On the June 2012 report of general information, the Veteran asserted that the 30 percent initial disability rating for PTSD was not satisfactory; therefore, the Veteran entered a notice of disagreement (NOD) with the initi al rating assigned for PTSD.  A subsequent November 2012 rating decision granted higher staged ratings 50 percent (from November 3, 2011) and 70 percent (from August 10, 2012).  Because the RO did not provide a statement of the case (SOC) regarding the issue of a higher initial disability rating for PTSD, and additional VA treatment records related to PTSD have been received prior to expiration of the one year appeal period (following the November 2012 rating decision), the issue of a higher initial disability rating for PTSD has remained pending before the RO.  38 C.F.R. § 3.156(b) (2017).  As no SOC has yet been issued, and there is necessarily no substantive appeal, the Board does not have jurisdiction over the issue of initial rating for PTSD; therefore, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

During the pendency of the appeal for a higher initial disability rating for PTSD, the Veteran submitted a claim for TDIU due to service-connected disability that attached to the claim for a higher initial disability rating for PTSD.  See February 2013 TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Because the Board is granting a 10 percent initial disability rating for hypertension from May 4, 2012 (date of claim for service connection), the service-connected disabilities meet the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) from May 4, 2012, based on the combined rating of service-connected disabilities resulting from common etiology, which for the purpose of the schedular TDIU criteria, are considered one disability rated 60 percent or higher (i.e., PTSD rated 50 percent from November 3, 2011 and hypertension rated 10 percent from May 4, 2012).  38 C.F.R. § 4.16(a).  

The issue of TDIU from May 4, 2012 is not intertwined with pending appeal for a higher initial disability rating for PTSD, as there is sufficient evidence related to the service-connected PTSD and its impact on employability to decide the issue of TDIU from May 4, 2012.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 
23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

There is sufficient evidence related to the service-connected disabilities to decide the issue of TDIU under 38 C.F.R. § 4.16(a) for the period from May 4, 2012.  The Board is granting TDIU from May 4, 2012, which is a full grant of benefits for this period.  The Board is bifurcating and remanding the remaining aspect of the TDIU issue for the period from June 30, 2008 to May 4, 2012 for adjudication under 38 C.F.R. § 4.16(b) by the VA Director of the Compensation and Pension Service.  

The issues of entitlement to TDIU for the period from June 30, 2008 to May 4, 2012 and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period from June 15, 2012, the service-connected erectile dysfunction has been manifested by loss of erectile power, but not by a penile deformity.

2.  For the entire initial rating period from May 4, 2012, the service-connected hypertension was treated with continuous medication. 

3.  For the period from May 4, 2012, the service-connected disabilities are PTSD, rated at 50 percent, hypertension, rated at 10 percent, and erectile dysfunction, rated at 0 percent.  The service-connected disabilities are of common etiology; therefore, the service-connected disabilities are considered one service-connected disability rated at 60 percent disability or more. 

4.  For the rating period from May 4, 2012, the Veteran has been rendered unable to obtain or maintain substantially gainful employment due to the service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from June 15, 2012, the criteria for a compensable initial disability rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.31, 4.115b, Diagnostic Code 7522 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period from May 04, 2012, the criteria for a 10 percent disability rating, and no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, for the entire period from May 04, 2012, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the appeals for a higher initial disability rating for the service-connected erectile dysfunction and hypertension arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the issue of TDIU, VA issued VCAA notice in March 2013, which informed of the evidence generally needed to support a claim for a TDIU, what actions needed to be undertaken, how VA would assist in developing the claim, and how disability ratings and effective dates are assigned.  The March 2013 VCAA notice letter was issued to the Veteran prior to the June 2013 rating decision denying a TDIU.  The TDIU issue was readjudicated in the July 2014 SOC and the August 2015 supplemental statement of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issues on appeal.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment records, VA treatment records, the VA examination reports, the November 2016 Board hearing transcript, and the Veteran's lay statements.  

VA satisfied its duty to obtain a medical examination and opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2012, October 2012, December 2012, and March 2013.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports taken together with the other evidence of record are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history and reporting on past and present symptomatology and functional impairment, and provided opinions with supporting rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran has appealed from the initial rating assigned for erectile dysfunction and hypertension.  In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board does not find staged ratings to be appropriate for the issues of a higher initial disability rating for erectile dysfunction and hypertension.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Rating Erectile Dysfunction from June 15, 2012

The Veteran is in receipt of a noncompensable (0 percent) disability rating for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 from June 15, 2012.  For the entire rating period from June 15, 2012, the service-connected erectile dysfunction has been rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522, which provides a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  There is no schedular rating for loss of erectile power alone.  Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable (0 percent) rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31. 

After reviewing all the evidence, lay and medical, the Board finds that, for the entire rating period from June 15, 2012, the service-connected erectile dysfunction has been manifested by loss of erectile power, but not by a penile deformity.  A June 2012 VA treatment record reflects that the Veteran has no abnormalities, masses, or lesions upon examination of the penis, despite inability to maintain an erection.  Both the October 2012 and March 2013 VA examination reports show that the Veteran has loss of erectile power; however, neither of the VA examination reports indicate a penile deformity.  The Veteran does not assert and the record does not otherwise indicate that the Veteran has a penile deformity. 

Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  38 C.F.R. § 4.115b.  For these reasons, the Board finds that the criteria for a compensable initial disability rating for erectile dysfunction have not been met.  Id.  As such, the appeal for a compensable initial disability rating for erectile dysfunction must be denied.  Because the preponderance of the evidence is against the appeal for a compensable initial rating under Diagnostic Code 7522, the benefit of the doubt doctrine does not apply. 
38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b.

Rating Hypertension from May 4, 2012 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 from May 4, 2012.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from May 4, 2012, hypertension was treated with continuous medication, which approximates the criteria for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.  The record reflects that the Veteran was diagnosed with hypertension in May 2008, as blood pressure readings up to that point were 135/92 and 140/92.  See January 2008 and May 2008 VA treatment records.  The Veteran was started on medication for hypertension in January 2010 because blood pressure readings were elevated at 140/95 and 150/100.  See January 2010 VA treatment record.  Since initiation of medication management for hypertension the VA examination reports in December 2012 and March 2013 reflect blood pressure readings of 137/79, 140/82, 128/85, 120/84, 136/88, and 125/88.  Additionally, the VA examiners assessed that hypertension required continuous medication management with Lisinopril.  See December 2012 and March 2013 VA examination reports.  While the diastolic blood pressure readings do not show blood pressure readings that are predominantly 100, they do show a history of elevated readings sufficient to require medication, which then lowers the blood pressure readings.  See 38 C.F.R. § 4.21 (is not expected that all cases will show all the findings specified).

The Board has also considered whether a disability rating in excess of 10 percent is warranted for any period, but finds that it is not.  As discussed above, the rating criteria for a disability rating of 20 percent or higher under Diagnostic Code 7101 is only concerned with the Veteran's current diastolic and/or systolic blood pressure readings, whether or not the service-connected hypertension is being treated with hypertensive medications.  38 C.F.R. § 4.104.  As such, the Veteran would only be entitled to a 20 percent disability rating or higher if the diastolic blood pressure readings were predominantly 110 or more and/or the systolic blood pressure readings were predominantly 200 or more while taking the prescribed medications. 

The evidence discussed above includes blood pressure readings of 137/79, 140/82, 128/85, 120/84, 136/88, and 125/88 with the hypertensive medications mostly keeping blood pressure around 130/80.  Such readings are well below those required to warrant a 20 percent disability rating under Diagnostic Code 7101 ("predominantly" 110 or more diastolic, or "predominantly" 200 or more systolic).  As the evidence of record does not reflect that the Veteran's blood pressure readings, while complying with the hypertensive medication regimen, are predominantly 110 or more as to diastolic blood pressure and/or 200 or more as to systolic blood pressure, an initial disability rating in excess of 10 percent for hypertension is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101. 

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected erectile dysfunction or hypertension disabilities for any part of the rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the service-connected erectile dysfunction are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's erectile dysfunction has been manifested loss of erectile power without penile deformity, which is specifically contemplated by the rating schedule in 38 C.F.R. § 4.115b, Diagnostic Code 7522; therefore, the Board finds that the record does not reflect that the erectile dysfunction disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

As for the service-connected hypertension, the Board also finds that the symptomatology and impairment caused by the hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7101, provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the hypertension requires continuous medication for control, and when comparing the disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Comparing the Veteran's disability, symptomatology, and functional impairment of the erectile dysfunction and hypertension disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

TDIU from May 4, 2012 

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the VA Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends that he has been unemployable since approximately January 2008 due to service-connected disabilities.  See February 2013 TDIU Claim.  Initially, the Board will address the appeal period from May 4, 2012, forward, when the Veteran meets the schedular criteria for TDIU.  TDIU for the period from June 30, 2008 to May 4, 2012 will be addressed in the REMAND portion of this decision.  For the TDIU rating period from May 4, 2012, forward, the Veteran is service-connected for PTSD, rated at 50 percent disabling from November 3, 2011 and 70 percent disabling from August 10, 2012; hypertension, rated at 10 percent disabling from May 4, 2012, and; erectile dysfunction, rated at 0 percent disabling from June 15, 2012.  Because erectile dysfunction and hypertension were caused by PTSD, the service-connected disabilities are of a common etiology; therefore, from May 4, 2012 the service-connected disabilities are considered one disability rated at 60 percent or higher (i.e., PTSD rated 50 percent and hypertension rated 10 percent for a combined rating of 60 percent from May 4, 2012) and the eligibility requirements of 38 C.F.R. § 4.16(a) are met for the rating period from May 4, 2012.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has been unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the TDIU rating period from May 4, 2012.  The Veteran has past relevant work as a firefighter and last worked full time in August 2007.  

The evidence shows that the service-connected PTSD was manifested by occupational and social impairment resulting in deficiencies in attention and concentration; anxious and depressed mood; flattened affect; heightened suspiciousness or paranoia; anger management problems; difficulties establishing and maintaining effective social and work relationships; difficulty adapting to stressful circumstances; and chronic insomnia and nightmares.  See November 2010 letter from a VA mental health provider (opining that symptoms of PTSD had rendered the Veteran unable to participate in gainful employment and fully functioning social relationships); August 2012 VA examination report (opining that the service-connected PTSD caused occupational and social impairment in most areas and that the Veteran appeared overwhelmed by environmental stimuli).  

The service-connected hypertension has been manifested by high blood pressure with a history of diastolic blood pressure approximately predominantly 100 or more that requires continuous medication management for control.  The service-connected erectile dysfunction has been manifested by inability to maintain erectile power without penile deformity, which has been managed with prescription medication.  The VA examiners in October 2012 and December 2012 opined that the service-connected hypertension and erectile dysfunction were caused by the service-connected PTSD.

The evidence weighing against a finding of TDIU from May 4, 2012 includes the opinion provided by the March 2013 VA examiner, who opined that the psychiatric disability alone does not impair the Veteran's ability to engage in physical and sedentary forms of employment.  This opinion is given little weight, as the opinion does not account for the mental limitations the psychiatric disability would impose on physical and sedentary forms of employments, such as social and occupational impairment due to deficiencies in attention and concentration, difficulties adapting to changes in the work environment, difficulties maintaining effective social relationships in the work environment, and the effect of chronic sleep impairment on the ability to carry out tasks during the workday, among other factors, which would affect the ability to perform physical and sedentary employment.  Additionally, the factual determination of TDIU is an adjudicative decision by the Board, so is not dependent upon the opinion of the VA examiner.  

Additionally, testimony by the Veteran and the Veteran's wife at the November 2016 Travel Board hearing reflect that the Veteran has difficulty carrying out daily tasks without the assistance of his wife due to lack of focus and concentration, and that the psychotropic medications prescribed for PTSD cause fatigue, some disorientation, and lack of concentration, supports a finding that the Veteran is unemployable due to the service-connected PTSD, hypertension, and erectile dysfunction disabilities.  Because the Veteran's past work experience requires the ability to be alert, concentrate on tasks for safety reasons, adapt to stressful situations, and adequately interact with others including the general public, and he has limited education, it is likely that the service-connected PTSD, hypertension, and erectile dysfunction disabilities would significantly impair the ability to retain 

substantially gainful employment.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period from May 4, 2012.


ORDER

For the entire initial rating period from June 15, 2012, a compensable initial disability rating for erectile dysfunction is denied.

For the entire initial rating period from May 4, 2012, a 10 percent disability rating, but no higher, for hypertension is granted.

For the rating period from May 4, 2012, a TDIU is granted. 


REMAND

TDIU from June 8, 2008 to May 4, 2012

The issue of entitlement to a TDIU for the period from June 30, 2008 to May 4, 2012 is remanded for referral to the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2017).  In this case, the Veteran contends that he is unemployable due to service-connected disabilities.  See February 2013 TDIU claim; November 2016 Board hearing transcript (reporting that functional impairment arising from the service-connected disabilities, particularly PTSD, which has caused the service-connected hypertension and erectile dysfunction, and prevented securing or maintaining substantially gainful employment).  

For the TDIU rating period from June 30, 2008 to May 4, 2012, the only service-connected disability is PTSD, rated at 30 percent from June 30, 2008, and 50 percent from November 3, 2011.  The staged disability ratings for the psychiatric disability do not meet the rating percentage criteria of one service-connected disability rated 60 percent or higher for consideration of TDIU under 38 C.F.R. § 4.16(a).  Because there were no service-connected disabilities prior to May 4, 2012 other than PTSD, the PTSD could not meet the TDIU schedular criteria of two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher with a combined rating percentage for the service-connected disabilities of 70 percent or higher prior to May 4, 2012.  The threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the TDIU rating period from June 30, 2008 to May 4, 2012.

There is some evidence of record suggesting that the service-connected PTSD may have rendered the Veteran unemployable during the TDIU period from June 30, 2008 to May 4, 2012.  A November 2011 letter from a VA mental health provider reflects that the symptoms and functional impairment of PTSD rendered the Veteran unable to participate in gainful employment and fully functioning social relationships.  In the February 2013 TDIU claim, the Veteran contended that he was unable to work due to the service-connected PTSD since approximately January 2008.  During the November 2016 Travel Board hearing, the Veteran testified that he was last employed full-time as firefighter in August 2007.  Although the Veteran testified that his last job ended due to mandatory retirement, the Veteran also testified that he has not worked since August 2008, and that he has not been able to work due to the mental impairment and limitations imposed by the service-connected psychiatric disability and associated treatment. 

With regard to functional impairment caused by the service-connected PTSD during the TDIU rating period from June 30, 2008 to May 4, 2014, the service-connected psychiatric disability was manifested by occupational and social impairment that caused anxious mood and irritability, limited attention and concentration, chronic sleep insomnia, heightened suspicion, anger management problems, social isolation, and difficulty adapting to changes in life.  The service-connected PTSD has also been manifested by medication management, which helps stabilize the symptoms associated with PTSD but cause side effects such as drowsiness; disorientation, and limited concentration and focus.  

There is some evidence that suggests the Veteran has past work experience as a firefighter.  See February 2013 TDIU claim, November 2016 Board hearing transcript.  Because the Veteran's past work experience likely required the ability to adapt to stressful situations, adequate attention and concentration to carry out work tasks safely and navigate hazards in the performance of work duties, and the ability to interact with coworkers, supervisors, and the general public, the question is raised as to whether symptoms and functional impairment caused by service-connected PTSD rendered the Veteran unable to secure or maintain substantially gainful employment during the TDIU rating period from June 30, 2008 to May 4, 2012.  

Because the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met at any time during the TDIU rating period from June 30, 2008 to May 4, 2012, the issue of entitlement to a TDIU should be remanded for referral to the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirement of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for consideration); see also Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Service Connection for Sleep Apnea

The Veteran contends generally that currently diagnosed sleep apnea is due to service-connected PTSD.  The Veteran was first diagnosed with obstructive sleep apnea in July 2013.  See July and August 2013 VA treatment records.  In an August 2014 statement, the Veteran advanced having problems with symptoms consistent with the service-connected PTSD, such as sleep deprivation, fear, and stress associated with constantly receiving evening fire while aboard the USS Paricutin in service, which caused the obstructive sleep apnea.  The evidence does not reflect that symptoms of sleep apnea, such as frequent trouble sleeping, fatigue, and respiratory problems, began during active service.  See service treatment records. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 
38 C.F.R. § 3.303 (a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
The Veteran was afforded a VA sleep apnea examination in February 2014 to evaluate complaints of sleep apnea.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed sleep apnea was not caused by service-connected PTSD.  The February 2014 VA examiner reasoned PTSD can cause sleep disturbance such as insomnia, but it does not result in obstructive sleep apnea, as sleep apnea is a medical condition caused by variations in craniofacial anatomy and the repetitive collapse of the upper airways in the supine positions. 

While the VA examiner concluded that the Veteran's sleep disorder was not related to the service-connected PTSD because it is related to abnormalities in the craniofacial anatomy and upper airways, the VA examiner did not adequately address whether the service-connected PTSD was (caused to worsen in severity beyond a normal progression) the sleep apnea; therefore, a remand is necessary to obtain an opinion on the question of secondary aggravation.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. 
 § 3.310.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA Director of the Compensation and Pension Service for adjudication of a TDIU under 38 C.F.R. § 4.16(b).

2.  Return the VA sleep apnea examination report to the VA examiner who provided the medical opinion in February 2014.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

Based on review of the appropriate records, the examiner should offer an opinion on the following questions:

a)  Is it as likely as not (i.e., probability of 50 percent or more) that sleep apnea was worsened in severity beyond a normal progression by the service-connected PTSD?

3.  Thereafter, readjudicate the issues of TDIU (38 C.F.R. § 4.16(b)) from June 30, 2008 to May 4, 2012.  If the benefit sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


